Citation Nr: 0317065	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-37 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983, and from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing before 
personnel at the RO in January 1996, a transcript of which is 
of record.  It is noted that the veteran also requested a 
personal hearing before a Member of the Board, and such a 
hearing was scheduled for June 2003, but he failed to appear.  
Accordingly, his request for a personal hearing before a 
Member of the Board is deemed withdrawn.  38 C.F.R. 
§ 20.702(d).

The record also reflect that the veteran perfected an appeal 
to the denial of service connection for a left wrist 
disorder.  However, service connection was established for 
such a disability by a May 1999 rating decision.  In view of 
the foregoing, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

As an additional matter, the Board notes that the veteran 
also filed a timely Notice of Disagreement (NOD) to a January 
2002 rating decision, which denied his claims of service 
connection for asthma and a left shoulder disorder.  However, 
there was no reference to either issue in subsequently 
received correspondence from the veteran and his 
representative following the promulgation of a Statement of 
the Case (SOC) in August 2002.  Thus, the Board has no 
jurisdiction to address these claims.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.

The Board also notes that the veteran was initially 
represented by the Texas Veterans Commission in the 
adjudication of his appeal.  However, he designated the 
American Legion as his accredited representative by documents 
dated in June 2003.

The Board further notes that in the most recent Supplemental 
Statement of the Case (SSOC) promulgated in August 2002, the 
RO identified the issue as whether new and material evidence 
had been presented to reopen a claim of service connection 
for a left elbow disorder.  However, this was an inaccurate 
framing of the issue on appeal, as this case is before the 
Board from the original denial of service connection for the 
disability.  Nevertheless, the Board finds that the veteran 
is not prejudiced by this error, in that the RO addressed the 
merits of the underlying claim when it adjudicated the case 
below.  More importantly, for the reasons stated below, the 
Board finds that service connection is warranted for the left 
elbow disorder.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects that the veteran had a pre-existing 
left elbow disorder which was noted at the time of his July 
1980 enlistment examination into his first period of active 
duty.

3.  The record tends to reflect that the veteran's service-
connected left elbow disorder was aggravated by his active 
service.




CONCLUSION OF LAW

Service connection is warranted for the veteran's left elbow 
disorder.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.


Background.  The veteran's service medical records reflect 
that he was noted to have a scar on his left elbow at the 
time of his July 1980 enlistment examination into his first 
period of active duty.  He was referred for a special 
orthopedic consultation, which noted that he had an elbow 
fracture in 1972 that required surgery.  Nevertheless, this 
consultation ultimately concluded that he was fit for 
enlistment.  

Nothing in the veteran's service medical records indicates 
any complaints or treatment for the left elbow during either 
of his periods of active duty.  Granted, he was treated for a 
left wrist injury following a fall in November 1981, a left 
hand injury when it was slammed in a door in June 1983, and 
an injury to the right lower leg (below knee) in January 
1991.  However, none of the objective medical findings made 
at the time of these injuries indicate that there were any 
contemporaneous injury(ies) to the left elbow.

The service medical records also reflect that the veteran 
stated on all of his Reports of Medical History, including 
the last such Report in March 1991, that he had not 
experienced a painful or "trick" shoulder or elbow.  While 
his upper extremities were clinically evaluated as abnormal 
on his March 1991 release from active duty examination, the 
record reflects that this was due to the left elbow scar 
previously noted on his original enlistment examination in 
July 1980.

In August 1993, the veteran submitted a claim of service 
connection for disabilities of the left wrist and left elbow.  
He asserted that he was first treated for both of these 
conditions in April 1983, while on active duty, and that they 
were placed in a cast for 3 weeks.

Various post-service medical records from 1993 to 1994 
reflect, among other things, treatment for left wrist and 
left elbow problems, and include findings of carpal tunnel 
syndrome.

The record also reflects that the veteran filed a workers' 
compensation claim with respect to his left upper extremity.  
An August 1993 initial medical report reflects that his 
initial injury was in July 1993, and that he had diagnoses of 
carpal tunnel syndrome of the left wrist; ulnar nerve 
entrapment of the left elbow; and overuse syndrome of the 
left upper extremity.  These records also indicate that he 
developed pain and numbness in the left upper extremity as a 
result of repetitive work activities.  In addition, it was 
noted that he had a fracture of the proximal elbow region as 
a child, and that activities such as working or strenuous 
activity of the upper extremities aggravated the pain.

In a January 1994 statement, a Dr. L reported, in essence, 
that he treated the veteran from July 1983 to January 1984 
for osteosynthesis of the left elbow and functional 
limitation of the same.  Additionally, Dr. L summarized the 
veteran's current left elbow problems, and reported that 
there was radiologic evidence of changes at the radial head 
secondary to a fracture initially sustained at age 11.  

Dr. L also submitted a statement dated in June 1984, but 
received in January 1994, which reported that the veteran's 
1983 to 1984 treatment consisted of physical therapy as well 
as medical treatment.  Moreover, Dr. L stated that the 
veteran had about 60 percent function, but continued to 
complain of pain and fatigue in the area of the fracture.  
However, in this statement, Dr. L did not specifically 
identify the disability for which he had treated the veteran.

Records dated in June 1994 note that the veteran reported 
that he had a history of a left elbow fracture repair at age 
11, and that he injured his left upper extremity in a fall 
that occurred in 1981.  It was also noted that X-rays 
revealed probable early degenerative joint disease.  Overall 
impression was deformity of the left elbow, probably from 
fracture at age 11, aggravated by fall in 1981.

At the veteran's January 1996 personal hearing, it was 
contended that both his left wrist and left elbow were 
injured in his accidental fall in November 1981, and that 
this had aggravated his pre-existing elbow disorder, 
resulting in the current disability.  He described the 
circumstances of this purported in-service injury to both the 
wrist and elbow, as well as his current problems with these 
joints.  Among other things, he asserted that both his wrist 
and elbow had been placed into a splint and cast for about 2 
weeks following the in-service fall.  In addition, he 
described the circumstances of his left elbow fracture that 
occurred when he was 11 years old.  Despite this pre-existing 
injury, he maintained that he had no problems with his left 
elbow when he entered into active duty.

The veteran subsequently underwent a VA joints examination in 
November 1996, at which it was noted that he sustained a 
fracture dislocation of the left elbow when he was 11 years 
old, which was treated surgically.  Further, it was noted 
that he injured his left wrist in November 1981 while on 
active duty.  Diagnoses following examination included 
malunion, fractures, left elbow/forearm.  The examiner also 
summarized the current impairment of this disability, and 
indicated that it was a complication of the injury sustained 
at age 11.  Moreover, the examiner commented that a review of 
the service medical records produced no evidence that the 
veteran injured his left elbow when he injured his left 
wrist.  

In a February 2001 statement, the veteran indicated that he 
sustained an in-service injury to his left forearm, left 
elbow, left shoulder, and left knee, when he fell carrying a 
full ruck sack and weapon.  He indicated that he had had 
constant problems with these joints since leaving the 
military.  However, he did not indicate the date of this 
purported in-service injury.

Later in February 2001, the veteran underwent a VA neurologic 
examination, at which it was noted his claims file had not 
been sent for review.  In addition, the veteran reported, in 
part, that he sustained a fracture of his left elbow at age 
11; that while on active duty in 1981 he fell with his arms 
outstretched and on to the left side, and his upper arm and 
shoulder; that in 1991 he was performing night maneuvers in 
the winter time, that he was going through a ravine with a 
full rucksack and fell over a boulder, sustaining injuries to 
his left knee, back, as well as further injuring his left 
arm; and that he was treated at an aid station following the 
purported 1991 injury.  Diagnoses following examination were 
musculoskeletal left arm pain; status-post left elbow 
fracture with limitation of left elbow movement; and chronic 
pain of the left radiocarpal joint.  

The veteran subsequently underwent a new VA joints 
examination in June 2001.  However, it was noted that his 
claims file was not available.  At this examination, he 
reported that he injured his left forearm in 1981 when he 
fell on icy stairs while on active duty, and that he was 
reportedly told that he had fractured his left radius and 
ulna.  He also reported that while on night maneuvers in 
1991, he fell and injured his left wrist, back, and left 
knee.  Moreover, it was noted that records indicated that he 
fractured his left elbow at age 11, for which he was treated 
by pin fixation of the fracture.  Diagnoses following 
examination of the veteran included arthritis, traumatic, 
left (minor) elbow, manifest by painful limitation of forearm 
supination and pronation and by characteristic radiographic 
changes.  Further, the examiner commented that the veteran 
sustained two injuries to his left elbow, one prior to entry 
and another while on duty to 1991.  He now had limitation of 
forearm pronation, making it very difficult to perform 
pushups.  Therefore, the examiner opined that it was more 
likely than not that his current elbow impairment with 
limitation of forearm motion was due to the injury sustained 
in 1991.

Also of record is an August 2002 medical statement from L. R. 
M., D.C., (hereinafter, "Dr. M") who reported that the 
veteran was currently under his care due to an injury he 
sustained in November 1981 to his left knee, left arm, 
shoulder, neck, and back.  It was noted that he was carrying 
a rug sack, which weighed over 90 pounds, was climbing stairs 
when he slipped forward, and that he used his left arm to 
brace his fall resulting in the aforementioned injuries.  It 
was also stated that had injured his knees, mainly his left, 
back, and neck in 1991 while on active duty when he fell 
while crossing a ravine and carrying his 90 pound rug sack.  
Dr. M opined that the veteran's current symptoms, including 
sprain/strain to his left wrist and arm, were the result of 
both injuries that occurred in 1981 and 1991.

Dr. M subsequently reiterated his opinion in a June 2003 
statement.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1132.  A preexisting injury or disease will 
be considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during active service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  The 
determination whether a preexisting disability was aggravated 
by service is a question of fact.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The VA Office of General Counsel recently held in a precedent 
opinion, signed on July 16, 2003, that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  Further, it 
was held that the claimant was not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Consequently, the provisions of 38 C.F.R. 
§ 3.304(b) were inconsistent with 38 U.S.C.A. § 1111 insofar 
as this section stated that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Therefore, this regulatory provision was invalid and should 
not be followed.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left elbow 
disorder.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence; he is competent as a lay person to describe 
his symptomatology, but he is not qualified to render a 
competent medical diagnosis nor provide a competent medical 
opinion as to the etiology thereof.

With respect to the veteran's left elbow disorder, the Board 
notes that the record clearly reflects that it pre-existed 
service as it was noted on his July 1980 enlistment 
examination for his first period of active duty.  A 
concurrent orthopedic consultation noted that he had 
sustained a fracture of this joint as a child, and the 
veteran has consistently maintained that such a fracture 
occurred when he was 11 years old.  

Inasmuch as the veteran's left elbow disorder was noted at 
the time of his entrance into active service, the presumption 
of soundness does not apply.  Nevertheless, for the reasons 
stated below, the Board concludes that the record supports a 
finding that this pre-existing disability was aggravated 
during active service.

The Board notes that there is competent medical evidence 
which indicates that the veteran's left elbow disorder was 
aggravated during active service, based upon his account of 
left elbow injuries in 1981 and 1991.  Specifically, the 
January 1994 statement from Dr. L, the June 1994 medical 
records, the June 2001 VA joints examination, and the medical 
statements from Dr. M.  Consequently, if the record supports 
a finding that such injuries occurred, the veteran would be 
entitled to a grant of service connection for this 
disability.  

The Board notes that the service medical records from 
November 1981 only document a left wrist injury from a fall.  
However, the record itself is brief, and does not provide any 
pertinent details about the circumstances of the fall itself.  
As such, it is entirely possible that the left elbow was 
injured at the time of this fall.  No evidence specifically 
refutes the veteran's contentions that this joint was also 
injured at that time.  The Board further notes that the 
veteran has provided consistent testimony regarding the fact 
that he sustained an injury to both the left wrist and the 
left elbow at that time.  More importantly, the January 1994 
statement from Dr. L indicates that the veteran was treated 
for a chronic left elbow disability immediately following his 
discharge from his first period of active duty.  This is 
persuasive medical evidence that the pre-existing disability 
had increased in severity during this period, and that it was 
presumably injured therein.

The Board acknowledges that the service medical records from 
the second period of active duty contain no reference to any 
left elbow problems.  Further, the August 1993 workers' 
compensation examination report tends to indicate that the 
current left elbow disorder was due to a work-related injury; 
this report indicated that the current disability was due to 
a post-service injury rather than an in-service injury.  
However, no specific details are provided regarding any such 
injury.  Rather, this report refers to the effect of 
repetitive activities.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See also 38 C.F.R. § 3.102.

Based on the foregoing, the Board is of the opinion that the 
evidence is in equipoise as to whether the veteran sustained 
a left elbow injury.  Therefore, resolving all benefit of the 
doubt in favor of the veteran, the Board finds that the 
record reflects that the pre-existing left elbow disability 
was aggravated by an in-service injury that occurred in 
November 1981.  As such, service connection is warranted for 
the current left elbow disorder.


ORDER

Entitlement to service connection for a left elbow disorder 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

